Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 24, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142354 & (13)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 142354
                                                                   COA: 298028
                                                                   Wayne CC: 08-010345-FC
  DESJUAN JAMES MURRAY,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 10, 2010
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion to
  remand is DENIED.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 24, 2011                        _________________________________________
         y0516                                                                Clerk